Opinion issued April 19, 2022




                                      In The

                               Court of Appeals
                                     For The

                           First District of Texas
                             ————————————
                               NO. 01-21-00448-CV
                             ———————————
           ANUPAM BHATIA AND RANJANA BHATIA, Appellants
                                        V.
     BHARATLAL MADHYANI AND SUNITA MADHYANI, Appellees


                      On Appeal from the 164th District Court
                               Harris County, Texas
                         Trial Court Case No. 2012-01777



                           MEMORANDUM OPINION

       Appellants, Anupam Bhatia and Ranjana Bhatia, filed a notice of appeal from

the trial court’s May 17, 2021 final judgment. Appellee, Bharatlal Madhyani, filed

a motion to dismiss the appeal for want of prosecution based on appellants’ failure

to timely file a brief.
      We grant appellee’s motion and dismiss the appeal for want of prosecution.

      The appellate record was due on September 14, 2021. See TEX. R. APP. P.

35.1. The clerk’s record was filed with the Clerk of this Court on September

15, 2021, but no reporter’s record was filed.

      On September 16, 2021, the Court issued an order directing the official court

reporter for the 164th District Court of Harris County, Texas to file the reporter’s

record within thirty days of the date of the order. In response, the court reporter

responsible for the preparation of the reporter’s record notified the Court that a

reporter’s record had not been filed because appellants had not requested preparation

of the reporter’s record, nor paid or made arrangements to pay the fee for the

preparation of the reporter’s record. See TEX. R. APP. P. 37.3(c). Accordingly, on

September 16, 2021, the Clerk of this Court notified appellants that unless they

requested and made arrangements to pay the fee for the preparation of the reporter’s

record within thirty days of the date of the notice, the Court may require appellants

to file their brief and consider and decide the appeal on issues or points that did not

require a reporter’s record. See TEX. R. APP. P. 37.3(c).

      Despite the Clerk’s September 16, 2021 notice, appellants failed to request for

the preparation of the reporter’s record, and further failed to pay, or make

arrangements to pay the fee for the preparation of the reporter’s record. Thus, on

January 11, 2022, the Court issued an order for this appeal to proceed without a


                                          2
reporter’s record. Pursuant to our January 11, 2022 order, appellants’ brief was due

within thirty days of the order, on or before February 10, 2022. See TEX. R. APP. P.

38.6(a), (d). No brief was filed.

      On February 15, 2022, appellants were notified by the Clerk of this Court that

this appeal was subject to dismissal unless a brief, or motion to extend time to file a

brief, was filed within ten days of the notice. See TEX. R. APP. P. 38.8(a) (governing

failure of appellant to file brief), 42.3(b) (allowing involuntary dismissal of appeal

for want of prosecution), 42.3(c) (allowing involuntary dismissal of case for failure

to comply with order of this Court). Despite the Clerk’s February 15, 2022 notice,

appellants did not adequately respond. Further, more than ten days have passed

since appellee’s motion to dismiss was filed, and appellants have not responded. See

TEX. R. APP. P. 10.3(a).

      Accordingly, we grant appellee’s motion and dismiss this appeal for want of

prosecution. See TEX. R. APP. P. 42.3(b), (c), 43.2(f). All pending motions are

dismissed as moot.

                                    PER CURIAM

Panel consists of Chief Justice Radack and Justices Countiss and Farris.




                                           3